DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,163,287 and claim 1 of US No. 9,589,439 and claim 1 of US No. 8,531,280 and claims 1 and 8 of US No. 8,106,752.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are similar to one and another.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gallagher et al discloses the radiation detection system that measures radiation (e.g., signature energy-level gamma radiation and neutrons) is employed aboard a ship or other transport vehicle along with conventional cargo to monitor for the presence of a fissile material, as would be found in a nuclear weapon, or for the presence of other sources of radiation. The detection system can be used over the course of the cargo transport, thereby enabling finely tuned monitoring for fissile material across distances of many meters extending through surrounding cargo containers. Because the system can be utilized during a ship's transport, a positive detection of fissile material can be made and acted upon while the ship is still at sea far from the destination port, where detonation of a nuclear weapon could have catastrophic consequences.
[US 2007/0023665]
Maresca et al discloses the method and an apparatus for detecting, locating, and quantifying explosive materials and devices, and naturally occurring and man-made dangerous or hazardous biological and chemical materials and devices in ducts or piping systems, or other fluid flow systems in buildings such as residential, office, industrial, and power plants, transportation systems such as ships, airplanes, subways, and trains, and various types of infrastructure such as dams, tunnels, or bridges, and in the rooms, compartments, enclosures, containers, or difficult to access areas in these buildings, transportation systems, and structures.  Alternative embodiments, which are quicker and just as accurate for detection and location, require only the use of interactive tracers. Detection, location, and quantification are accomplished by analysis of the characteristic features of measured curves of tracer concentration. Various types of interactive tracers may be used, including partitioning and reactive tracer gaseous tracers.	[US 2006/0248941]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
05/06/2022